NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1703-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES R. TODD, a/k/a JAMES
RED TODD, and NUNU,

     Defendant-Appellant.
_______________________________

                    Submitted November 4, 2019 – Decided January 15, 2020

                    Before Judges Messano and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 11-03-0617.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Frank M. Gennaro, Designated Counsel, on
                    the brief).

                    Gubir S. Grewal, Attorney General, attorney for
                    respondent (Lila Bagwell Leonard, Deputy Attorney
                    General, of counsel and on the brief).

PER CURIAM
      Defendant, James Todd, appeals from the revised sentence imposed on his

trial convictions for conspiracy to distribute CDS, hindering his own

apprehension, and disturbing/desecrating the remains of a gunshot victim. This

is not the first time we have considered the sentence defendant received for these

crimes. In defendant's initial appeal, we vacated his conviction for unlawful

possession of a weapon, affirmed his convictions for conspiracy, hindering, and

desecration, and ordered a new sentencing proceeding so that the trial judge

could explain the reasons for imposing the maximum sentences on the three

remaining convictions.

      In our initial unreported opinion, we found no reason to disturb the trial

court's imposition of consecutive sentences. State v. Todd, No. A-0021-13

(App. Div. Jan. 10, 2018) (slip op. at 16). See generally State v. Yarbough, 100
N.J. 627, 643–44 (1985) (explaining factors for imposing consecutive

sentences). We also concluded that the trial judge adequately explained his

findings regarding the aggravating sentencing factors. Todd, slip op. at 16.

However, we held the trial court at the initial sentencing proceeding did not

specifically explain why it imposed the maximum sentences on the convictions

for the third-degree crime of hindering apprehension and the second-degree

crime of desecrating human remains. Ibid. We therefore determined that a


                                                                          A-1703-18T4
                                        2
remand was necessary, especially in light of our decision to vacate the firearm

conviction. Id. at 17–18.

      We have reviewed the record of the resentencing proceeding in light of

the applicable legal standards and our first opinion in this matter. We conclude

that the revised sentence neither constitutes an abuse of sentencing discretion

nor shocks the judicial conscience.

      Defendant raises the following contention for our consideration:

            THE TRIAL COURT PROVIDED INADEQUATE
            REASONS FOR THE AGGREGATE SENTENCE OF
            [TWENTY-TWO] YEARS WITH AN [ELEVEN-
            YEAR] PERIOD OF PAROLE INELIGIBILITY.

      The factual circumstances of defendant's criminal conduct are detailed in

our initial unreported opinion and need not be recounted at length in this

opinion.   Defendant, while a participant in a drug-distribution conspiracy,

assisted others in disposing the body of a shooting victim who was a "customer"

at an illicit drug house at which defendant sold PCP. The victim's body was

wrapped in plastic, transported to a cemetery, and burned.

      At the initial sentencing proceeding, defendant was sentenced to a ten-

year term of imprisonment with a five-year period of parole ineligibility on the

drug conspiracy conviction; a five-year term of imprisonment with a thirty-

month period of parole ineligibility on the hindering conviction; and a ten -year

                                                                         A-1703-18T4
                                       3
term of imprisonment with a five-year period of parole ineligibility on the

desecration conviction.    The court ordered the sentences to be served

consecutively. The trial court also imposed a ten-year term of imprisonment

with a five-year period of parole ineligibility on the since-vacated firearm

conviction. That sentence was ordered to be served concurrently with the

sentences imposed on the other convictions. The aggregate initial sentence was

twenty-five years in prison with a twelve-and-one-half year period of parole

ineligibility.

      On remand, defendant was resentenced to an eight-year term of

imprisonment with a four-year period of parole ineligibility on the drug

conspiracy conviction; a four-year term of imprisonment with a two-year period

of parole ineligibility on the hindering conviction; and a ten-year term of

imprisonment with a five-year period of parole ineligibility on the desecration

conviction. The court ordered the sentences to be served consecutively. The

revised aggregate sentence was twenty-two years in prison with an eleven-year

period of parole ineligibility. In other words, the aggregate maximum sentence

was reduced by three years, and the aggregate term of parole ineligibility was

reduced by eighteen months. Defendant now seeks a greater reduction.




                                                                       A-1703-18T4
                                      4
      "Appellate review of the length of sentence is limited." State v. Miller,

205 N.J. 109, 127 (2001). As the Court has reiterated:

            The appellate court must affirm the sentence unless (1)
            the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364–65
            (1984)).]

      Applying this deferential standard, we believe the resentencing court

properly weighed the relevant facts and circumstances and appropriately

reduced the aggregate sentence and term of parole ineligibility. The trial court

properly accounted for mitigating circumstances, finding, for example, that

defendant had been influenced by others. The judge also properly acknowledged

that defendant's role in the hindering and desecration crimes was limited to

serving as a lookout. The court further acknowledged the steps defendant had

taken to improve himself during his incarceration, while observing that those

rehabilitative efforts did not diminish the seriousness of the criminal acts

defendant committed.



                                                                        A-1703-18T4
                                       5
      As to the aggravating circumstances, we had previously held that trial

judge at the initial hearing adequately explained his findings, Todd, slip op. at

16, and nothing at the resentencing hearing causes us to reconsider that

judgment. The trial court noted that defendant had been involved in illicit drug

distribution activity for approximately a year. This case underscores the dangers

to those who patronize drug distributors, not just from the risk of overdose but

also from the violence inherent in the illicit drug trade.

      In sum, we conclude that the trial judge at the resentencing proceeding

adequately explained the reasons for the exercise of his sentencing discretion.

We appreciate that defendant seeks a greater reduction in the aggregate term of

imprisonment and parole ineligibility than the trial court saw fit to grant after

the resentencing hearing. Because the amended sentence neither constitutes an

abuse of discretion nor shocks the judicial conscience, we decline to substitute

our judgment for that of the trial judge. Miller, 205 N.J. at 127.

      Affirmed.




                                                                         A-1703-18T4
                                         6